Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 11/15/2021 is acknowledged.  
Therefore, the non-elected claims 4-18 are now withdrawn from further consideration.

			Information Disclosure Statement (IDS)
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because there is no connection between rectangular boxes of Figs. 2 and 6B. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

					Claims Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (aslo commonly referred to as a claim limitation) is limited by the description in the specification when 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
	“a plurality of memory devices each configured to store data, correct an error of the data and generate error information including error details” in claim 1.


claims 1-3 are interpreted under 35 USC 112(f) or 35 US 112, sixth paragraph.

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 USC 112(f) or pre-AIA  35 USC, sixth paragraph, applicant may:
(1) Amend the claim limitation(s) to avoid it/them being interpreted under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(2) Present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 USC 112(f) or pre-AIA  35 US 112, sixth paragraph.

	Would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (US 2011/0238900) in view of Halbert et al (10,572,343) and Gilstrap et al (US 7,137,020).

a memory device configured to store data, correct an error of the data and generate error information including error details (Fig. 1, para. [0083] a flash memory 120 including a status checking module 125; para. [0019] the status information (error information) may include at least one of reserved block information, bad block information, wear leveling information, uncorrectable error information, program and erase cycle information, program/erase fail information and column fail information; and para. [0084] the flash memory 120 includes a plurality of memory cells for storing data; and
a controller configured to acquire the error information from the memory device (Fig. 9, paras. [0137]-[0144], a memory controller 410.  The memory controller 410 includes a flash interface 414 for exchange data with the non-volatile memories 420 to 423 through various parameters (para. [0141], and a status checking module 515.  Para. [0143] the controller 410 provides the combined result of the plurality of status information to the host or the display device). 
Heo et al do not specifically disclose categorize the error information according to an error categorization criterion.
However, Halbert et al disclose categorize the error information according to an error categorization criterion (col. 4, lines 53-57, memory errors are generally categorized as either soft errors, which are transient bit errors typically resulting from random environmental conditions, or hard errors, which are non-transient bit errors occurring as a result of a hardware failure or hard failures).  
	Halbert et al further disclose an on-die ECC (error checking and correction), which refers to error detection and correction logic that resides on the memory device itself).   (See col. 1, lines37-40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Heo et al with the 
Heo et al and Halbert et al do not specifically disclose that the controller is coupled to each of the memory device of a plurality of memory devices.
However, Gilstrap et al a plurality of memory device (col. 3, lines 29-47, and claim 3), each memory device is coupled with the controller (col. 2, lines 13-19, a computer system including a plurality of components (processor and a plurality of associated memory devices, (col. 3, lines 29-47 and claim 3))  and a system controller.  The system controller is adapted to identify a defective component from the plurality of components, disable at least the defective component).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Heo et al and Halbert et al with the system controller that interconnected with each memory device of the plurality of memory devices as taught by Gilstrap et al in the teaching Heo et al and Halbert et al in order for the controller couples to  each memory device of the plurality of memory devices so that when the controller detected a defective memory device from the plurality of memory devices, the controller disable (cuts of power) at least the defective memory device and dynamically reconfigure the computer system to allow continued operation with the defective component disabled.

 As per claim 2, the teaching of Heo et al, Halbert et al and Gilstrap et al have been discussed above.  Heo et al further disclose wherein the controller includes a display device, .

Claim 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (US 2011/0238900) in view of Halbert et al (10,572,343) and Gilstrap et al (US 7,137,020) as applied to claims 1-2 above, and further in view of KR (10-2005-0033060).
Claim 3, the teaching of Heo et al, Halbert et al and Gilstrap et al have been discussed above.  Heo et al further disclose wherein the controller periodically checks whether each of the plurality of memory devices is defective memory device based on the error information (paras. 0090] moreover, the status checking module 125 updates periodically a plurality of status information of the flash memory 120 in the cell array of the flash memory 120; para. [0131] the status display device 230 is a device for notifying a user of a status of the flash memory 220.  The status display device 230 displays a good status, an intermediate status, or a bad status of the flash memory 220 through the status display device 230, and also performs jobs such as data backup or memory replacement according to the determination result.  
 Heo et al, Halbert et al and Gilstrap et al do not specifically disclose a spare memory device, and copies data from the defective memory device to a spare memory device.
However, KR discloses a hot spare and supply the hot spare from a storage having the most abundant spare by communication with other storages when one of the storage has a trouble and needs the hot spare.  If a disk fault is generated in the storage (S3), an RAID processor performs the VDC(S4).  The information to be stored in the faulted disk is stored in the most abundant capacity storages (S6).  (See abstract).
Therefore, it would have been obvious to a one of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Heo et al, Halbert et 

			References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2012/0191964 (Lee et al), disclose A method of booting an information handling system including a volatile memory 
device to be selectively tested during a booting operation, the method comprising reading current system configuration information from the information handling system, comparing the current system configuration information with corresponding prestored system configuration information in a nonvolatile memory device, and selectively performing a test for the volatile memory device according to a result of the 
comparison. 

	US 2011/0041005 (Selinger), discloses a controller and method for providing status and spare block management information in a flash memory system, as well for managing spare block allocation in cooperation with a host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111